Citation Nr: 1419922	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-01 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD), to include a rating in excess of 30 percent earlier than June 28, 2013.

2.  Entitlement to service connection for a skin condition to include cancer.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Matthew Blackwelder


INTRODUCTION

The Veteran had active military service from September 1966 to September 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 

The issue of  service connection for a skin condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 28, 2013, the Veteran's PTSD was shown to cause occupational and social impairment with reduced reliability and productivity, but not deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  At no time during the course of the Veteran's appeal has his PTSD caused, total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating, but no higher, for PTSD were met prior to June 28, 2013.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.13, Diagnostic Code 9411 (2013).

 
2.  The criteria for a rating in excess of 70 percent for PTSD on and after June 28, 2013, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.13, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. 
 
The Veteran is currently service connected for PTSD.  His claim was granted by a March 2010 rating decision, which assigned a 30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411, as of the date his claim was received.  The Veteran appealed the assigned rating, and the RO subsequently increased his rating to 70 percent as of June 28, 2013.  As such, the Board will first consider whether a rating in excess of 30 percent is warranted earlier than June 28, 2013; and then will consider whether a rating in excess of 70 percent is warranted for the Veteran's PTSD after that date.

A 30 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Rating in excess of 30 percent, prior to June 28, 2013

As an initial point, the evidence of record as to the Veteran's psychiatric condition is very limited in this case.  The Veteran first filed a claim seeking service connection for PTSD in August 2009, but denied receiving any treatment for PTSD, noting simply that he self-medicated.  The Veteran did report seeking medical treatment for his prostate and for skin problems at that time.

In September 2009, the Veteran's wife wrote a letter indicating that he had just thrown papers, a pen, and a writing table at her.  She stated that a word, gesture, or comment on anything while he was reliving Vietnam set him off.  She indicated that over the years the Veteran had become scarier; and had alienated most of their friends.  She stated that there was only one couple he would associate with who lived in Maryland.  She indicated that the Veteran had resisted friends stopping in and would often remain in his room until they left.  He was reportedly set off by helicopters overhead.  She noted that he had worked a lot of years but after interacting with people all day, he would come home and stay behind locked doors.  The Veteran did interact with his children and grandchildren, but his wife noted that they had all been subject to the Veteran's outbursts and unpredictable behavior.

In October 2009, the Veteran wrote that the sounds of helicopters flying over his house brought him back to Vietnam.  He stated that he was no longer able to suppress his thoughts.

In February 2010, the Veteran underwent a VA psychiatric examination.  The examiner diagnosed him with PTSD, assigning a global assessment of functioning (GAF) score of 58.  A GAF score between 51 and 60 is assigned when an individual presents either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).

The examiner stated that with regard to social functioning, the Veteran's symptoms included anger, volatility and irritability both with significant others and in social situations, lack of motivation or caring about relationships, and feeling distant or cut off from others.  Occupationally, the examiner found that the Veteran's PTSD symptoms appeared to mildly impact his occupational functioning.  The Veteran lacked motivation to attend work and experienced anger and irritability while working.  It was noted that the Veteran was not working at that time, but it was on account of a workman's compensation claim for his knee and was unrelated to any psychiatric impairment.  The examiner noted that the Veteran was able to complete all of his activities of daily living without interference from his psychiatric disorder.  The Veteran reported experiencing nightly nightmares (which he described as moderate to severe), flashbacks, and both emotional and physical reactivity.  He occasionally experienced unwanted memories.

With regard to avoidance, he indicated that he smoked a lot of marijuana to avoid memories, but he denied any significant avoidance of activities, people or places.  The Veteran did report marked diminished interest or participation in activities.  The Veteran stated he had difficulty forming new social relationships and had a difficult time trusting.  He still experienced nightmares, and he stated he had anger and concentration difficulty.  The Veteran described his symptoms as severe and indicated that they impacted his life and caused severe distress.  It was noted that the Veteran had worked at the post office for 26 years, and had missed approximately 2 days per month over the previous year on account of being unmotivated to attend work.  The examiner found that the Veteran's PTSD related symptoms had a mild impact on his occupational functioning.

The examiner found no impairment of thought processes or communication, he was alert and oriented.  His behavior was appropriate.  His attitude toward the examiner was appropriately guarded.  There was no indication of delusions or hallucinations.  The Veteran denied any suicidal or homicidal ideation.  The Veteran's affect was depressive, irritable, agitated and angry.

The Board has also reviewed a number of the Veteran's private treatment records from treatment of his skin condition.  In September 2009, Dr. Steerman described the Veteran as a "very pleasant gentleman."

As noted, a 30 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but it also provides that the Veteran would generally be functioning satisfactorily, with routine behavior, self-care, and conversation normal.  

Having reviewed the evidence, the Board concludes that the Veteran's PTSD more closely approximated the criteria for a 50 percent rating prior to June 28, 2103.  Reading the statement from the Veteran's spouse, the Board simply does not believe that the Veteran was "generally functioning satisfactorily" as would be consistent with a 30 percent rating, as a result of his impaired judgment that included throwing objects.  He also clearly experienced greater difficulty interacting with others than would be commensurate with a 30 percent rating.

Nevertheless, the evidence does not support a rating in excess of 50 percent earlier than June 2013.  At the February 2010 VA examination, the examiner found that the Veteran's PTSD appeared to only mildly impact his occupational functioning.  The Veteran reported that his PTSD had caused him to miss approximately two days of work per month, which the Board finds is more consistent with "occasional decrease in work efficiency" than it is with "deficiencies in most areas."  

Turning to the GAF score of 58 that was assigned which is suggestive of "moderate" impairment that is trending towards mild impairment.  Nevertheless, a GSF score of 58 contemplates flat affect and circumstantial speech, occasional panic attacks; symptoms which are specifically enumerated in the schedular rating criteria for a 50 percent rating.  

The Board has carefully reviewed the statements by both the Veteran and his spouse, but finds that they do not describe social and occupational impairment to the level contemplated by a 70 percent rating.

It is noted that the Veteran stopped working as a result of knee problems, not psychiatric problems, but it appears from the June 2013 VA examination that the Veteran's psychiatric impairment began increasing once he stopped working, as the examiner observed that the Veteran's level of social impairment had increased, and he was even more isolated than he had been at the time of his last evaluation.  As such, a 50 percent rating prior to June 2013 and a 70 percent thereafter appropriately recognizes this deterioration.

It is acknowledged that the Veteran may have demonstrated some of the criteria listed in the 70 percent evaluation, such as unprovoked irritability with periods of violence, as explained by the Veteran's spouse in her September 2009 letter. However, the Court has emphasized that it is the impact of the symptoms on the Veteran's occupational and social functioning that is the ultimate determination.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  In this case, the Veteran's PTSD did cause impairment prior to June 28, 2013; but this impairment was not so profound as to cause occupational and social impairment with deficiencies in most areas.  The examiner noted that the Veteran's PTSD moderately impacted his social functioning, as it did not interfere with his ability to complete activities of daily living including bathing, grooming or dressing.  See VA examination report, p. 5.  The examiner also found mild interference with employment.  This level of occupational and social impairment is simply not consistent with a 70 percent rating which contemplates more severe impairment.

As such, prior to June 28, 2013, a 50 percent rating, but no higher, is granted.

Rating in excess of 70 percent on and after June 28, 2013

In June 2013, the Veteran underwent a second VA examination.  The examiner again diagnosed PTSD and suggested that the Veteran's GAF score was 40.  A GAF score between 31 and 40 is assigned when psychiatric symptomatology causes some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

The examiner found that the Veteran's symptoms were productive of social and occupational impairment with deficiencies in most areas.  However, the examiner felt the symptoms did not cause total occupational and social impairment.  The examiner noted that the Veteran had been married to his wife for 41 years.  He stated that he just sat at home.  He stated that he no longer talked to his daughter, and his son moved away after college so he did not see him much.  The Veteran stated he saw his grandchildren approximately once per month.  He also reported seeing a friend he grew up with approximately once per month.  The Veteran was no longer able to play golf because of his knees, so he spent much of his time watching television.  The Veteran had retired in 2010 on account of his knees.  He felt that he had been screwed over through the workman's compensation claim.  At the examination, the Veteran was alert and oriented, his behavior was appropriate and he was cooperative.  His mood was dysphoric and his affect was depressive, irritable, agitated and angry.  His thought processes were intact, he did not have any delusions or hallucinations.  His judgment appeared intact.  The Veteran voiced passive suicidal ideation, but denied any plan of intent to harm himself either in the past or present.  The Veteran experienced a number of re-experiencing symptoms, including unwarranted memories.  He had an occasional flashback.  He had some avoidance.  It was also noted that the Veteran used to golf and bowl but no longer did anything he found enjoyable.  The Veteran reported significant detachment from others, including his family.  

The examiner noted that the Veteran's level of social impairment had increased, and he was even more isolated than he had been at the time of his last evaluation.

Based on the aforementioned evidence, the 70 percent rating that is currently assigned appears to be the most appropriate rating.  As noted, a 100 percent rating is only assigned when PTSD causes total occupational and social impairment.

It is not disputed that the Veteran's service connected PTSD causes impairment, even significant impairment, but the fact remains that the evidence of record does not show that he is totally occupationally and socially impaired.

First, the examiner at the 2013 examination opined that the Veteran was not totally occupationally and socially impaired.  It is clear that the Veteran's condition has deteriorated, as the examiner noted that the Veteran's level of social impairment had increased, and he was even more isolated than he had been at the time of his previous evaluation.  However, the Veteran continues to be married and have some interaction with a friend and some family.  This would appear to stop short of total social impairment.

The Veteran is no longer working, but he retired from the post office as a result of knee problems, not PTSD, and the examiner did not believe that the Veteran was totally occupationally impaired. 

Moreover, symptoms consistent with a 100 percent rating include gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  

In this case, the Veteran has not been found to have any of these symptoms, or at least not to the degree of severity that is indicative of a 100 percent rating.  For example, the Veteran's PTSD may diminish the Veteran's hygiene, but it has not been shown in this case to preclude him from maintenance of minimal hygiene.  The Veteran continues to have an adequate memory.  He has routinely denied any active suicidal or homicidal plan ideation.  He also has not been found to have persistently exhibited grossly inappropriate behavior.  Moreover, even if some of the symptoms were found to be present, they simply have not caused total social and occupational impairment as described above.  As such, the criteria for a 100 percent schedular rating have not been met, and the Veteran's claim is denied.
 
[The Board notes that the Veteran was granted a 100 percent rating based on individual unemployability, effective from June 28, 2013.]

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected PTSD are adequate in this case.  The Veteran's primary symptoms include nightmares, flashbacks, irritability, and depression, which cause occupational and social impairment.  However, all of these symptoms are contemplated in the schedular ratings that are assigned, and the rating schedule provides higher ratings for instances of increased severity of the Veteran's disabilities.  Moreover, the schedular rating criteria and case law directs that in psychiatric claims VA must contemplate all of a veteran's psychiatric symptomatology and then determine how the symptomatology impacts his occupational and social functioning.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  As such, the schedular rating criteria by definition reasonably describes the Veteran's disability level and symptomatology, because the Board has reviewed all of his psychiatric symptoms and then weighed how they impact his occupational and social functioning.  As such, the assigned schedular evaluations are adequate.  

Moreover, even if the schedular rating criteria did not reasonably describe his psychiatric symptomatology, the symptoms have not been shown cause an exceptional disability picture, as the Veteran has not been hospitalized for his PTSD, and while he missed occasional work on account of PTSD, it was no more than a couple times per month, which simply is not found to constitute "marked" interference with employment.  The Veteran is no longer working, but he retired on account of knee problems, not psychiatric problems.  Therefore, a referral for extraschedular consideration is not warranted. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Veteran's claim for service connection for PTSD was granted.  He then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran ostensibly denied receiving any private or VA psychiatric treatment.  Additionally, the Veteran testified at an informal RO hearing and he was offered the opportunity to testify at a hearing before the Board, but he declined.  Additionally, both the Veteran and his wife wrote statements which have been reviewed and considered.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided a full and detailed description of the Veteran's psychiatric symptomatology and impact it had on him.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
   
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 
 


ORDER

A 50 percent rating for the Veteran's PTSD is granted prior to June 28, 2013, subject to the laws and regulations governing the award of monetary benefits. 

A rating in excess of 70 percent for PTSD on and after June 28, 2013, is denied.


REMAND

The Veteran's representative wrote in a March 2014 brief that medical records showed that the Veteran had received treatment for multiple basal-cell and
squamous-cell carcinoma lesions on the forearms, head, and forehead.  In September 2009, Dr. Bolno wrote that the Veteran's skin cancer was related to Agent Orange exposure during service in Vietnam.  While no rationale accompanied this opinion, the Veteran's representative argued that this met the "low threshold" of evidence to trigger VA's duty to obtain a VA examination.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board concurs that a remand is appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The Veteran's claims file should be provided and a complete rationale should be provided for any opinion expressed.
  
The examiner should diagnose any current skin related disability, to include skin cancer, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that such a disability either began during or was otherwise caused by the Veteran's military service, to include as a result of the Veteran's acknowledged exposure to herbicide agents, such as Agent Orange, while stationed in Vietnam.  

In doing so, the examiner should specifically address the statement from Dr. Bolno, suggesting that the Veteran's skin condition was the result of herbicide exposure during service. 

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


